Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Election
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on December 14, 2021 is acknowledged.  Claims 15-20 are withdrawn from consideration as directed to non-elected inventions.

   Claim Interpretation
Various terms in the instant claims are being interpreted as follows:
A) The present claims are directed to a method of producing nanospheres having a “pre-selected” surface rugosity by combining two solutions in a reaction at a “selected” pH and oxidizing to produce nanospheres having the pre-selected surface rugosity, wherein the pH of the reaction is selected to produce the pre-selected surface rugosity.  However, nothing in any of the instant claims limits either the pH or the surface rugosity in any way.  Therefore reactions conducted at any pH and resulting in any surface rugosity are considered to be fully within the scope of the instant claims.
B) The term “oxygenation” in claim 7 is being given its plain meaning.  Words of a claim must be given their plain meaning, unless such meaning is inconsistent with the specification; see In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. See MPEP 2111.01.  This term encompasses virtually all manner of combining oxygen with or 

			Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Schwartzberg et al. Journal of Physical Chemistry B article.
The “Materials and Methods” section of Schwartzberg discloses forming a solution containing cobalt nanoparticles (i.e. “cobalt-based nanoparticle scaffolds”), and combining this with a solution containing chloroauric acid (i.e. a “solution comprising metal” and within the scope of claim 9), followed by exposing the solution to air so the cobalt is completely oxidixed, leaving only water and dissolved salts at the core of hollow gold nanospheres.  With respect to claim 5, the prior art method is conducted in argon.  With respect to claim 6, Schwartzberg states that to ensure completely air-free solutions, all solutions were vacuumed on a Schenk line.  With respect to claim 7, exposing the solutions to air so that the cobalt is completely oxidized is considered to fall within the scope of “oxygenation” as claimed; see also the “Claim Interpretation” in item 3B supra.  With respect to claim 8, the prior art nanospheres are gold.  With respect to claim 12, Fig. 4(a) of Schwartzberg indicates specific embodiments having a maximum peak in the range set forth in this claim.
The examiner notes that Schwartzberg does not appear to specify either the pH of any of the solutions used in the prior art or the surface rugosity of the nanospheres.  The examiner’s .

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Schwartzberg et al. article, as above, in view of any of Branton et al. (US 2007/0215166), Hao et al. (US 2010/0184587) or Hwu et al. (US 2017/0087640).
Schwartzberg, discussed supra, does not disclose combining the metal solution (the chloroauric acid) with a basic solution such as sodium hydroxide as required by the instant claims.  Each of Branton, Hao and Hwu indicate it was conventional in the art of making gold nanoparticles (i.e. in a context analogous to that of Schwartzberg), at the time of filing of the present invention, to add a base such as sodium hydroxide to a solution containing chloroauric acid in order to adjust the pH of the solution.  See, for instance, Branton para. [0041], Hao para. [0044], or Hwu para. [0046].  Based on these disclosures of Branton et al., Hao et al., or Hwu et al., one of ordinary skill in the art, seeking to achieve a certain pH in the solution used by Schwartzberg et al., would have been motivated to add a base such as sodium hydroxide to that solution.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Schwartzberg et al. article, as above, in view of the Melancon et al. Molecular Cancer Therapeutics article (cited by Applicant on the IDS filed 11/04/2021).
Schwartzberg, discussed supra, indicates that the nanospheres produced in that reference show great potential for biological sensing applications, but does not particularly recite the method set forth in instant claims 13 and 14.  Melancon forms hollow gold nanospheres by a method similar to that of Schwartzberg; see the right hand column of p. 1731 of Melancon.  Then, on p. 1733 of Melancon, antibody was covalently conjugated to the gold surface (i.e. a surface of the nanospheres) through sulfhydryl groups introduced to the antibody.  This is effectively equivalent to the method of the instant claims.  Therefore, the combined disclosures of the Schwartzberg et al. and Melancon et al. articles would have suggested a method as presently claimed to one of ordinary skill in the art.

			Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9, 12-14, 16, and 19-21 of copending Application No. 16/493,477 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one practicing a method in accord with the combination of claims 9, 12 and 16 of the reference application would effectively practice a method in accord with the instant claims.  Claim 14 of the reference application recites increasing the pH of the solution containing metal in accord with present claims 3, 4 and 11.  The claims of the reference application produce gold nanospheres having a plasmon absorption peak level as presently claimed; see claims 19 and 20 of the reference 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

			Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	January 20, 2022